                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:17-CV-00582-D

ROBERT PLEMMONS,                              )
                                              )
                       Plaintiff,             )
                                              )
                       ~                      )       ORDERFORPAYMENTOFATTORNEY
                                              )       FEES and EXPENSES UNDER
                                              )       THE EQUAL ACCESS TO msTICE ACT
NANCY A. BERRYHILL,                           )
Acting Commissioner of Social Security,       )
                                              )
                                              )
                       Defendant.             )
______________ )
       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,500.00, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be compensated for the filing fee of

$400.00 from the Treasury Judgment Fund. If the award to Plaintiff is not subject to the Treasury

Offset Program, payment will be made by check payable to Plaintiffs counsel, George C.

Piemonte, of Martin, Jones and Piemonte and mailed to his office at 4601 Charlotte Park Drive,

Ste. 390, Charlotte, NC 28217, in accordance with Plaintiffs assignment to his attorney of his

right to payment of attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this          i 1.     day of May, 2019




                                              JASC. DEVER III
                                              UNITED STATES DISTRICT JUDGE
